In an action to recover damages for breach of contract, Power Conversion, Inc. (Power) appeals from an order of the Supreme Court, Westchester County (Isseks, J.), dated May 25, 1983, which granted the motion of Intertec Data Systems Corporation (Intertec) for summary judgment dismissing the complaint and summary judgment on its counterclaim, based upon a previously entered *779judgment in South Carolina involving the same parties, which was in favor of Intertec.
Order affirmed, without costs or disbursements.
Power contends that the South Carolina courts never acquired personal jurisdiction over it because it was never properly served with a summons and complaint. Consequently, it argues that the default judgment subsequently entered in favor of Intertec in South Carolina was void ab initio.
However, the South Carolina Court of Common Pleas has determined that Power made a general appearance for personal jurisdiction purposes. Under South Carolina law, a general appearance constitutes a voluntary submission to the jurisdiction of the court and waives any defects and irregularities in the service of process (Strickland v Consolidated Energy Prods. Co., 274 SC 554).
Moreover, prior to the scheduled hearing on damages in South Carolina, Power moved to stay the hearing and vacate the default judgment. Power submitted papers in support of, and argued, the motion which was thereafter denied. Since Power contested jurisdiction in South Carolina as a separate issue and lost thereon, it may not now use the same assertion as a defense to a counterclaim based on the judgment it has so contested (see Vander v Casperson, 12 NY2d 56). Mangano, J. P., Gibbons, O’Connor and Brown, JJ., concur.